The complaint in the instant case was struck out on defendant's motion and from the judgment entered thereon the plaintiff appeals.
In this suit at law the plaintiff sought to recover the face value and interest of twenty-five prepaid shares of the defendant building and loan association stock purchased on October 1st, 1928, and also the face value and interest of an additional seventeen and one-half shares of like stock purchased a year later.
Plaintiff's case is rested on the provisions of the statute which was controlling at the time of the purchase — chapter 65,Pamph. L. 1925; R.S. 17:12-2, et seq. At that time the 1925 statute, supra, provided, inter alia, that the owner *Page 357 
of such stock might have same redeemed for cash by giving a thirty-day notice in writing and that such withdrawal should be paid by the association in the order in which notice had been received. On August 17th, 1932, the plaintiff gave the defendant such written notice of withdrawal and, after the lapse of thirty days, demanded payment. But prior thereto the legislature had amended the 1925 statute by chapter 102, Pamph. L. 1932; R.S.
17:12-53.
The plaintiff-appellant says that the 1932 statute is invalid and the burden of the argument is that that statute is unconstitutional because it impairs the obligation of the contract, but we have already held to the contrary in the case ofBucsi v. Longworth Building and Loan Association,119 N.J.L. 120, and Rocker v. Cardinal Building and LoanAssociation, 119 Id. 134, and this appeal is entirely controlled by our holding in those cases.
The judgment under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 15.
For reversal — None.